Daniels, J.,
(concurring.) I agree that this conviction should be affirmed; but at the same time the practice of judges expressing their opinions on the evidence in the course of the trial, or in the submission of the case to the jury, should be disapproved. It has been excused and tolerated, but never commended. It is a departure from the province of the judge, and an encroachment on that of the jury, and often an injury to a person whose guilt is in "doubt. The practice is wrong, and should be avoided.